DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 04/14/2022, in which claims 1 - 20 are pending and presented for examination.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed of record in the file. 


Information Disclosure Statement
4.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 07/09/2021; 02/07/2021; 05/05/2022 based on the provisions of 37 CFR § 1.97.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190238882 A1), hereinafter “Park,” in view of Lin et al. (US 20200021845 A1), hereinafter “Lin.”

	In regard to claim 1, Park teaches: a method for video processing, (See Park, Abstract: inter-prediction method; Pars. 0057 and 0170: process by which video information is processed in the video encoding device) comprising: 
 	determining, based on an inheritance rule, whether to use a local illumination compensation (LIC) mode for a conversion between a current block of a video region of a video and a bitstream of the video, (See Park, Pars. 0125 and 0126: disclosure of an IC (illumination compensation) flag of the current block indicating true for determining whether IC is applied to the neighboring sub-unit based on the IC flag for the neighboring sub-unit); and performing the conversion based on the position rule; IC (illumination compensation) is applied) wherein the position rule specifies that the LIC tool is enabled) or
determining to use a local illumination compensation (LIC) tool and a sub-block based coding mode exclusive of each other, (See Park, Pars. 0125 and 0126: determining whether IC is applied to the neighboring sub-unit based on the IC flag for the neighboring sub-unit; - (there is equivalency between sub-unit and sub-block); or 
determining to use the local illumination compensation (LIC) tool and a triangular prediction mode (TPM) exclusive of each other, (See Park, Par. 0084: geometric or triangular prediction corresponds to a geometrical shape of the block included in the non-square sub-units as disclosed in Park) or 
determining that both the local illumination compensation (LIC) mode and the triangular prediction mode (TPM) are enabled for the conversion; (See Park, Pars. 0104, 0105, 0125 and 0126: disclosure of a video processing method, comprising: determining, based on a position rule, whether a local illumination compensation (LIC) tool is enabled for a conversion between a current block in a video region of a video and a coded representation of the video) and 
performing the conversion (See Park, Pars. 0125 and 0126 as cited above, and here for the disclosure performing the conversion based on the position rule, wherein the position rule specifies that the LIC tool is enabled) 
Park is not specific about the conversion, based on the determining, wherein the inheritance rule specifies to inherit a use of the LIC mode from a base merge candidate of an ultimate motion vector expression (UMVE) mode, and wherein the UMVE mode comprises using a motion vector expression that includes a base merge candidate and motion vector differences utilized to refine the motion information of the base merge candidate. 
However, Lin teaches the limitations of the conversion, based on the determining, 
wherein the inheritance rule specifies to inherit a use of the LIC mode from a base merge candidate of an ultimate motion vector expression (UMVE) mode, (See Lin, Pars. 0118, 0134: UMVE is used for either Skip or Merge modes with a proposed motion vector expression method. UMVE re-uses the same Merge candidate as VVC. Among the Merge candidates, a candidate can be selected, and is further expanded by the proposed motion vector expression method. UMVE provides a new motion vector expression with simplified signaling. The expression method includes prediction direction information, starting point, motion magnitude, and motion direction) and 
 	wherein the UMVE mode comprises using a motion vector expression that includes a base merge candidate and motion vector differences utilized to refine the motion information of the base merge candidate. (See again Lin, Pars. 0118, 0134: UMVE as cited above; UMVE provides a new motion vector expression with simplified signaling; Par. 0094: list with larger or smaller motion vector difference compared to the MV of the current block is chosen; See also Pars. 0120 and 0132)	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Park and Lin, before him/her, to combine the features of those two references to implement a method for video processing using an inheritance rule specifying how to inherit a use of the LIC mode from a base merge candidate of an ultimate motion vector expression (UMVE) mode, with the UMVE mode including using a motion vector expression that includes a base merge candidate and motion vector differences utilized to refine the motion information of the base merge candidate. This would result in improving the performance of current video codec technologies to provide better compression ratios or provide video coding and decoding schemes that allow for lower complexity or parallelized implementations.

In regard to claim 2, the combination of Park and Lin teaches: the method of claim 1, wherein LIC parameters are derived based on neighboring samples of a current coding unit (CU) of the video. (See Lin, Par. 0135: (LIC) is a method to perform Inter prediction using neighboring samples of the current block and a reference block; See also Park, Pars. 0098 - 0105 on LIC parameters)	In regard to claim 3, the combination of Park and Lin teaches: the method of claim 2, wherein the LIC parameters are derived for blocks on boundaries of the video region that are coded in the UMVE mode. (See Park, Pars. 0104 – 0105: LIC may be applied in units of sub-units to the left boundary and/or the upper boundary of a current block 600, based on which OBMC may be performed; See also Pars. 0108 – 0110; See further Lin, Pars. 0118, 0134 and 0135)	In regard to claim 4, the combination of Park and Lin teaches: the method of claim 1, wherein LIC parameters are inherited from the base merge candidate for blocks inside the video region. (The additional limitations to Claim 1 to make up Claim 4  are not novel to the disclosures of the cited references on the basis of Park, Pars. 0098 – 0105; Lin, Pars. 0118, 0134 as cited above in rejection of Claim 1)	In regard to claim 5, the combination of Park and Lin teaches: the method of claim 1, wherein the LIC flag is signaled explicitly in the UMVE mode. (See Lin, Pars. 0132 – 0134: UMVE provides a new motion vector expression with simplified signaling (through flag as known in OBMC applications)) 	In regard to claim 6, the combination of Park and Lin teaches: the method of claim 1, wherein the LIC tool includes using a linear model of illumination changes in the current block during the conversion. (See Lin, Par. 0135: (LIC) is a method to perform Inter prediction based on a linear model)	In regard to claim 7, the combination of Park and Lin teaches: the method of claim 1, wherein the sub-block based coding mode includes an affine mode. (See Lin, Par. 0087: in OBMC, the generation of original sub-block MC (e.g. ATMVP mode or affine mode) can be extended to a larger block; See also Par. 0120)	In regard to claim 8, the combination of Park and Lin teaches: the method of claim 1, wherein the determining determines that the LIC tool is disabled in the conversion due to that the current block is coded with sub-block based coding mode. (The additional limitation to Claim 1 to make up Claim 8 is not novel to the disclosures of the cited references on the basis of Park, Pars. 0104, 0105, 0125 and 0126: disclosure of a video processing method, comprising: determining, based on a position rule, whether a local illumination compensation (LIC) tool is enabled or disabled, as cited above in rejection of Claim 1; See also above rationale for rejection of Claim 7 in regard to sub-block based coding mode)	In regard to claim 9, the combination of Park and Lin teaches: the method of claim 1, wherein the TPM includes dividing the video region into at least two non-rectangular portions for the conversion. (See Lin, Par. 0138: In the triangular prediction unit mode, a CU can be split using two triangular prediction units, in either diagonal or inverse diagonal direction; - See further Park, Par. 0084: geometric or triangular prediction corresponds to a geometrical shape of the block included in the non-square sub-units as disclosed in Park, Pars. 0104, 0105, 0125 and 0126: disclosure of a video processing method, comprising: determining, based on a position rule, whether a local illumination compensation (LIC) tool is enabled for a conversion (i.e., determining that both the local illumination compensation (LIC) mode and the triangular prediction mode (TPM) are enabled for the conversion))	In regard to claim 10, the combination of Park and Lin teaches: the method of claim 1, wherein the determining determines that the triangular prediction mode is enabled and the conversion is performed by disabling the LIC tool. (The additional limitation to Claim 1 to make up Claim 10 is not novel to the disclosures of the cited references on the basis of Lin, Par. 0138 as cited above, and Park, Pars. 0104, 0105, 0125 and 0126: disclosure of a video processing method, comprising: determining, based on a position rule, whether a local illumination compensation (LIC) tool is enabled or disabled, as cited above in rejection of Claim 1)	In regard to claim 11, the combination of Park and Lin teaches: the method of claim 1, wherein a LIC flag of a TPM merge candidate is inherited from a spatial or temporal block or other motion candidates. (See Lin, Pars. 0132 – 0134: UMVE provides a new motion vector expression with simplified signaling (through flag as known in OBMC applications; - (the combination of Park and Lin teaches: the method of claim 1, wherein the LIC flag is signaled explicitly in the UMVE mode.); See further Pars. 0118: coding tool such as TPM merge mode; Pars. 0120, 0137 and 0138))	In regard to claim 12, the combination of Park and Lin teaches: the method of claim 11, wherein the other motion candidates include HMVP (History-based Motion Vector Prediction) candidates. (The additional limitation to Claim 1 to make up Claim 12 is not novel to the disclosures of the cited references on the basis of Lin, Par. 00027: TMVP (Advanced Temporal Motion Vector Prediction) mode, where a sub-PU TMVP can be used as a Merge candidate for Merge mode; (also known in the art is the use of table with multiple HMVP candidates maintained during the encoding/decoding process, including OBMC; See also Pars. 0051 and 0070 - 0074)   	In regard to claim 13, the combination of Park and Lin teaches: the method of claim 1, wherein a LIC flag of a TPM merge candidate is inherited from some spatial or temporal blocks. (See Lin, Par. 0150: OBMC blocks are generated using the GBI index inherited from neighboring reference blocks (index suggests the use of flag); See also rejection of claims 11 and 12 in regard to spatial or temporal blocks as indicated in Pars. 0051 and 0070 - 0074)	In regard to claim 14, the combination of Park and Lin teaches: the method of claim 1, wherein an LIC flag of a TMP merge candidate is set to false. (The additional limitation to Claim 1 to make up Claim 14 is not novel to the disclosures of the cited references, in that the additional limitation merely represents a routine operation) 	In regard to claim 15, the combination of Park and Lin teaches: the method of claim 1, wherein the performing of the conversion includes generating the bitstream from the current block. (The additional limitation to Claim 1 to make up Claim 15 is not novel to the disclosures of the cited references, in that the additional limitation merely represents a routine operation of generating the bitstream from the current block, as is known in the art)	In regard to claim 16, the combination of Park and Lin teaches: the method of claim 1, wherein the performing of the conversion includes generating the current block from the bitstream. (The additional limitation to Claim 1 to make up Claim 16 is not novel to the disclosures of the cited references, in that the additional limitation merely represents a routine operation of generating the current block from the bitstream as is known in the art)	In regard to claim 17, the combination of Park and Lin teaches: an apparatus in a video system comprising a processor and a non-transitory memory with instructions thereon, (See Lin, Par. 0157: Fig. 7 is a flowchart executable by processors (e.g., one or more CPUs) at the encoder side and/or the decoder side. The steps shown in the flowchart may also be implemented based on hardware such as one or more electronic devices or processors arranged to perform the steps in the flowchart) wherein the instructions upon execution by the processor, cause the processor to: determine, based on an inheritance rule, whether to use a local illumination compensation (LIC) mode for a conversion between a current block of a video region of a video and a bitstream of the video, (Refer to rationale applied to rejection of Claim 1) or determine to use a local illumination compensation (LIC) tool and a sub-block based coding mode exclusive of each other, (Refer to rationale applied to rejection of Claim 1) or determine to use the local illumination compensation (LIC) tool and a triangular prediction mode (TPM) exclusive of each other, or determine that both the local illumination compensation (LIC) mode and the triangular prediction mode (TPM) are enabled for the conversion; (Refer to rationale applied to rejection of Claim 1) and perform the conversion based on the determining, wherein the inheritance rule specifies to inherit a use of the LIC mode from a base merge candidate of an ultimate motion vector expression (UMVE) mode, and wherein the UMVE mode comprises using a motion vector expression that includes a base merge candidate and motion vector differences utilized to refine the motion information of the base merge candidate. (The limitations of Claim 17 are similar to those of Claim 1 as analyzed above. Thus, rationale applied to rejection of Claim 1 applies also, mutatis mutandis, to rejection of Claim 17)	In regard to claim 18, the combination of Park and Lin teaches: the apparatus of claim 17, wherein LIC parameters are derived based on neighboring samples of a current coding unit (CU) of the video. (See rationale applied above to rejection of Claim 2)	In regard to claim 19, the combination of Park and Lin teaches: a non-transitory computer-readable storage medium storing instructions that cause a processor to: determine, based on an inheritance rule, whether to use a local illumination compensation (LIC) mode for a conversion between a current block of a video region of a video and a bitstream of the video, or determine to use the local illumination compensation (LIC) tool and a sub-block based coding mode exclusive of each other, or determine to use a local illumination compensation (LIC) tool and a triangular prediction mode (TPM) exclusive of each other, or determine that both the local illumination compensation (LIC) mode and the triangular prediction mode (TPM) are enabled for the conversion; and perform the conversion based on the determining, wherein the inheritance rule specifies to inherit a use of the LIC mode from a base merge candidate of an ultimate motion vector expression (UMVE) mode, and wherein the UMVE mode comprises using a motion vector expression that includes a base merge candidate and motion vector differences utilized to refine the motion information of the base merge candidate. (The limitations of Claim 19 are similar to those of Claim 1 or Claim 17 as analyzed above. Thus, rationale applied to rejection of Claim 1 applies also, mutatis mutandis, to rejection of Claim 19)	In regard to claim 20, the combination of Park and Lin teaches: a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: determining, based on an inheritance rule, whether to use a local illumination compensation (LIC) mode for a conversion between a current block of a video region of a video and a bitstream of the video, or determining to use a local illumination compensation (LIC) tool and a sub-block based coding mode exclusive of each other, or determining to use the local illumination compensation (LIC) tool and a triangular prediction mode (TPM) exclusive of each other, or determining that both the local illumination compensation (LIC) mode and the triangular prediction mode (TPM) are enabled for the conversion; and generating the bitstream based on the determining, wherein the inheritance rule specifies to inherit a use of the LIC mode from a base merge candidate of an ultimate motion vector expression (UMVE) mode, and wherein the UMVE mode comprises using a motion vector expression that includes a base merge candidate and motion vector differences utilized to refine the motion information of the base merge candidate. (The limitations of Claim 20 are similar to those of claims 1, 17, or 18 as analyzed above. Thus, rationale applied to rejection of Claim 1 applies also, mutatis mutandis, to rejection of Claim 20)


References considered but not cited
12.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
ZHANG et al. (US 20210211710 A1) teaches MOTION VECTOR RANGE BASED ON MOTION VECTOR PRECISION.
AHN et al. (US 20210168398 A1) teaches VIDEO CODING METHOD AND DEVICE USING MERGE CANDIDATE.
Xu et al. (US 20200228815 A1) teaches METHOD AND APPARATUS FOR VIDEO CODING.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487